Citation Nr: 1411724	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-48 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a back disability, to include as secondary to service-connected residuals, left knee injury, post-operative (referred to hereinafter as "service-connected left knee disability").

2. Entitlement to service connection for a neck disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This matter was previously before the Board in May 2011 and December 2013, at which time the Board remanded the issues on appeal for additional development.  Review of the Veteran's claims file in addition to his Veterans Benefits Management System (VBMS) "eFolder" reveals that the additional development directed has been completed and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A back disability was not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, nor caused by or aggravated by a service-connected left knee disability.

2.  A neck disability was not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, nor caused by or aggravated by a service-connected left knee disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Additionally, he was notified via letter dated in November 2008 of the evidence required to show secondary service connection.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in January 2009.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service treatment records and post-service treatment records with the claims file.  Statements from the Veteran were also considered.  The Veteran has not identified any outstanding evidence that is relevant to his claim and the Board is not aware of any.   

The Veteran underwent a VA examination in June 2011 and an opinion was provided in December 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the requested examination was conducted by a competent clinician who considered the Veteran's claims file and medical history in the reports and provided pertinent information to include an etiological opinion, complete with rationale, the Board finds that such examination and opinion are adequate to adjudicate the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was provided an opportunity to set forth his contentions during a hearing, which he declined.

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Analysis

The Veteran argues that his back and neck disabilities are the result of his service-connected left knee disability. 

The opinion provided in December 2013 diagnosed the Veteran with "minimal spondylosis" in both his thoraco-lumbar spine (back) and cervical spine (neck).  Additionally, the Veteran's VA treatment records from September 2010 indicate that he has "arthritis of the spine" based on imaging of the mid- and low-back.  The requirements for Wallin/Shedden element (1) have therefore been met with respect to the issues on appeal.

Additionally, a review of the claims file indicates that the Veteran is service connected for residuals of a left knee injury, post-operative.  Thus, the requirements of Wallin element (2) have been met. 

The remaining question is whether a medical nexus exists between the Veteran's current back and neck disabilities and his service-connected left knee disability or his active service directly.

The Veteran was afforded a VA examination to address his back and neck disabilities and their relationship, if any, to service and/or his left knee disability.  After the examination in June 2011 and a review of the claims file, the examiner provided an opinion in December 2013.  Based on his "expertise as an orthopaedic surgeon", a history provided by the Veteran, a physical examination of the Veteran, current imaging studies, and relevant medical literature, the examiner stated it was "less likely as not that this veteran's complaints of neck and back pain are service connected from knee."  His rationale was that based on "relevant published literature", there is "no scientific evidence that the neck or low back conditions are proximally due to this Veteran's service connected knee injury" and they are more likely the result of "multifactorial causes."  

The Veteran and his wife submitted statements indicating their belief that the Veteran's left knee disability caused his current back and neck pain.  While the Veteran is generally considered competent to report features or symptoms of an injury or illness, see Falzone v. Brown, 8 Vet. App. 398, 405 (1995), lay persons such as the Veteran and his wife are not competent to offer an opinion on complex medical questions, such as rendering a diagnosis or offering an opinion as to the underlying etiology of a claimed condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Although the examiner did not specifically state that the Veteran's injuries were "not aggravated" by the Veteran's knee condition, the examiner noted that current imaging of the Veteran's back and neck demonstrated no more than "changes associated with normal age."  He even reiterated in his diagnosis that the spondylosis in both the Veteran's back and neck was "consistent with normal aging."  The Board finds that this opinion substantially complies with the remand directives, as it is clear that the examiner finds the Veteran's disabilities to be the result of a natural aging process and not related to his left knee disability.  Accordingly, service connection for a back disability and a neck disability as secondary to the Veteran's service connected left knee disability is not warranted. 

Alternatively, the Veteran argues that his current neck and back conditions are related to a motorcycle accident he endured in service in addition to his duties as a Yeoman.  

The Veteran's service treatment records show that he was taken to the hospital in November 1985 after a motorcycle accident.  He was treated with "4 stitches to his left forearm."  Although there is no documentation of treatment for back or neck pain in service, giving the benefit of the doubt to the Veteran, the accident satisfies the requirements for Shedden element (2), in-service incurrence, with respect to direct service connection for both issues.  Additionally, considering the Veteran's contentions regarding his duties and his documented specialty as a Yeoman in service, the Board will consider the effect of such a position on his current disabilities.  See U.S.C.A. § 1154(a).  

Turning to the crucial element (3) of Shedden, the Board finds that the totality of evidence is against the finding that the Veteran's current back and neck disabilities are connected to active service.  

The Veteran's treatment records do not contain evidence of a diagnosed back or neck condition until over 10 years after service.  A neck disability is not documented until March 2009, when imaging showed "arthritis mild" in the Veteran's acromioclavicular joint.  The Veteran claimed this pain was the result of an old weight-lifting injury that he reinjured "getting out of a jacuzzi and his shoulder popped."  Further, a back disability was not diagnosed until September 2010, when imaging of the mid back and low back revealed "arthritis of the spine."   While not dispositive, the Board notes that the Veteran did not file his claim for compensation for residuals of a back injury until June 2008, nearly fifteen years post-service, weighing against the Veteran's assertions.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that evidence of a prolonged period without medical complaint and the amount of time that elapsed since service can be considered by the Board).     

During his VA examination in June 2011, the Veteran stated that his back and neck pain initially started in 1995.  Although he notified the examiner of a "motorcycle accident in 1985 while in service," the Veteran stated that he subsequently "made a complete recovery and returned to unrestricted duty."  Treatment records from that accident show only that the Veteran injured his forearm and was treated with "4 stitches."  The June 2011 examiner also indicated that the Veteran "believes that [the] motor cycle injury did not contribute to his back disability."  Rather, the Veteran "believes that his duties in service were the initial source of cumulative injury."  

The Veteran now argues that the "motorcycle accident had a lasting effect on [his] back, neck, and shoulder problems."  However, his statements to the VA examiner indicate that his pain began 10 years after the incident and that he made a "complete recovery."  Statements presented in connection with treatment and diagnosis are considered highly credible as there is no indication that the Veteran had any reason to provide an inaccurate medical history to the evaluating physician or authority.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  Accordingly, the Board finds that the weight of the evidence is against finding a nexus between the Veteran's in service motorcycle accident and his current back and neck disabilities. 

In his December 2013 opinion, the examiner stated that "there is no scientific evidence that the neck or low back conditions are proximally due to this Veteran's...duties as a Yeoman."  The rationale was that current medical literature fails to attribute conditions of work such as "awkward posture" and "standing and walking" to neck or back pain.  Rather, the evidence suggests that pain such as the Veteran's is more likely the result of multiple factors, including genetics.  Importantly, and to reiterate, the examiner stated the Veteran's disabilities were "consistent with normal aging."  

The Veteran asserts that "prolonged sitting as a yeoman and other duties" contributed to his current back and neck pain.  However, as stated above, the Veteran is not shown to have special medical training with which he would be competent to determine etiology of his disabilities.  By contrast, the Board attaches great probative weight to the clinical findings of skilled, unbiased professionals, and therefore accords the December 2013 VA opinion high probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The examiner provided detailed clinical findings and conclusions, which were based on his experience as an orthopaedic surgeon, a history as provided by the Veteran, a review of the claims file, and an examination of the Veteran in addition to medical literature.  He found it less likely as not that the Veteran's back and neck problems are related to service.  

As shown, there is no competent and credible evidence or record linking the Veteran's back or neck disabilities to service.  Accordingly, the Board finds that the preponderance of the evidence is against service connection for a back disability and a neck disability on a secondary or direct basis, and there is no reasonable doubt to resolve in the Veteran's favor.


ORDER

Service connection for a back disability is denied. 

Service connection for a neck disability is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


